DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              L.C., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D20-168

                              [April 22, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562019DP000168.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney, of Florida Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed. See T.D. v. Dep’t of Children and Families, 187 So. 3d 365
(Fla. 5th DCA 2016).

WARNER, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.